By The Court:
Counsel for the plaintiffs in error insist that priority is due to the claims of the operatives because of the following provision of Section 3206a, Revised Statutes : “In all cases Avhere property of an employer is placed in the hands of an assignee, receiver or trustee, claims due for labor performed within the period of three months prior to the time such assignee, receiver or trustee is appointed, shall be first paid out of the trust fund in preference to all other claims against *388such employer, except claims for taxes and the.cost of administering the trust.”
Notwithstanding the comprehensive terms of this provision, it must be construed with reference to the agreement upon which, for the purposes of better and more economical administration, the property was delivered by the officer to the assignee. This property did not pass into the hands of the assignee by virtue of the assignment. In the hands of the officer it was not subject to any demand by the operatives except as to such part of the proceeds as might remain after satisfying the execution. Their consent to the transfer and the condition thereof was therefore not necessary.

Judgment affirmed.

Minshall, J., dissents.